EXHIBIT 10.16

AGREEMENT
SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFITS
(As amended through February 26, 2009)

          This Agreement is made and entered into by and between David S.
Hickman (the "Employee"), and United Bank & Trust with its principal office in
Tecumseh, Michigan (the "Employer").

ARTICLE I
Recitals

          The Employer, in recognition of the Employee's valuable services and
considerable knowledge and experience relating to its business and operations,
desires to provide the Employee additional compensation in the event of
termination of employment with the Employer, in order to achieve an overall
targeted level of retirement benefits. In consideration of the foregoing, and
for other good and valuable consideration, the Employee and the Employer hereby
enter into this Agreement and agree to be bound by its terms and conditions.

ARTICLE II
Definitions

          2.1   Beneficiary. "Beneficiary" means the person(s) designated in
writing by the Employee to the Employer to receive any Supplemental Retirement
Benefits that may be payable hereunder after the Employee's death.

          2.2   Commencement Date. "Commencement Date" means the date selected
by the Employee pursuant to Section 3.02 for payment of Supplemental Retirement
Benefits to begin under this Agreement. The Commencement Date shall be the first
day of a month, and shall not be earlier than the Termination Date.

          2.3   Disability. "Disability" means the Employee is unable to perform
any substantially gainful activity by reason of any medically determinable
physical or mental impairment that is expected to last for more than twelve (12)
months or result in death.

          2.4   Effective Date. "Effective Date" shall mean the effective date
of this Agreement, which shall be January 1, 2000.

          2.5   Hours of Service. "Hours of Service" means each hour that the
Employee performs services for the Employer, and for which the Employee is paid,
or is entitled to payment from the Employer.

          2.6   Monthly Retirement Benefit. "Monthly Retirement Benefit" shall
equal $848, multiplied by the number of Years of Service of the Employee from
the Effective Date of the Agreement through December 31, 2005. The Monthly
Retirement Benefit earned under this Agreement shall be 100% vested at all
times.

          2.7   Qualifying Termination. "Qualifying Termination" means,
termination of the Employee's employment with the Employer by reason of the
Employee's Separation from Service, death or Disability.

          2.8   Separation from Service. "Separation from Service", only for
benefits earned and vested after December 31, 2004, shall have the same meaning
given to that term under Treas. Reg. §§ 1.409A-1(h) and shall be determined in
the same manner.


--------------------------------------------------------------------------------




          2.9   Supplemental Retirement Benefits. "Supplemental Retirement
Benefits" means benefits payable by the Employer to the Employee pursuant to
this Agreement in the form of an Annuity, or as a Single Sum Settlement.

          2.10   Termination Date. "Termination Date" means the date and time at
which the Employee's employment with the Employer terminates by reason of a
Qualifying Termination.

          2.11   Years of Service. "Years of Service" means each calendar year,
starting with the Effective Date of this agreement, in which the Employee works
at least 1,000 Hours of Service for the Employer.

ARTICLE III
Supplemental Retirement Benefits

          3.1   Annuity Benefits. Subject to the Employee's election to receive
an alternate form of benefit set forth in Section 3.04, upon a Qualifying
Termination, the Employee shall be entitled to receive from the Employer the
Monthly Retirement Benefit, payable as an Annuity for 240 equal monthly
payments. Payment of the Annuity benefits shall begin on the Commencement Date
and shall continue to be paid on the first day of each month for a total of 240
monthly payments.

          3.2   Selection of Commencement Date. The Employee's selection of the
date on which payment of the Annuity shall commence (or the alternate form of
benefit selected under Section 3.04) shall be in writing, signed by the
Employee, and delivered to the Employer prior to the Commencement Date of
benefits under this Agreement. A distribution of Supplemental Retirement
Benefits, to the extent applicable to benefits which accrue after December 31,
2004, will not be made until at least six months after separation from service
(or until death, if earlier)) if the Employee is a Specified Employee. A "
Specified Employee" is a an employee who: (a) own more than 5% of the stock of
the Employer; (b) owns more than 1% of the stock of the Employer and has
compensation from the Employer in excess of $150,000 a year; or (c) is an
officer of the Employer under rules promulgated by the Internal Revenue Service
under IRC §416 having compensation in excess of $130,000 a year (indexed in
accordance with rules promulgated by the Internal Revenue Service under IRC
§416).

Absent an election in writing to the Employer by the Employee, the Supplemental
Retirement Benefits will begin on the first day of a month following the:

 

(a)

The Termination Date; and,

 

 

 

 

(b)

With respect to Supplemental Retirement Benefits which accrue after December 31,
2004, six months after the Termination Date if the relevant Employee is a
Specified Employee,

(collectively, the "Default Commencement Dates", and singly, the "Default
Commencement Date").

With respect to Supplemental Retirement Benefits which accrue after December 31,
2004, the Employee's election of a Commencement Date other than the Default
Commencement Date may not take effect until at least 12 months after the date on
which the election is made and may not be made less than 12 months prior to the
Default Commencement Date.

          3.3   Reduction for Early or Late Commencement Date. If the
Commencement Date occurs prior to or after the Employee's attainment of age 65,
the amount of the Monthly Retirement Benefit payable as an Annuity shall be
adjusted as follows:


--------------------------------------------------------------------------------




 

(a)

The Monthly Retirement Benefit shall be reduced by 1/180th of such amount for
each month that the Commencement Date precedes attainment of age 65;

 

 

 

 

(b)

The Monthly Retirement Benefit shall be increased by 1/180th of such amount for
each month that the Commencement Date follows attainment of age 65.

          3.4   Optional Form of Benefit. In lieu of receiving the Monthly
Retirement Benefits as an Annuity, the Employee may elect to receive benefits
under this Agreement as a single sum payment ("Single Sum Settlement") in an
amount that is actuarially equivalent to the Annuity payments that would have
been received absent his election to receive a Single Sum Settlement. The
actuarial equivalence of the Single Sum Settlement shall be determined using the
Pension Benefit Guaranty Corporation (PBGC) Rate in effect for immediate
annuities at the time the benefit payments are to commence.

          3.5   Election of Optional Benefit Forms. If the Employee wishes
receive a Single Sum Settlement in lieu of Annuity payments, the Employee must
make an election in writing on a form provided by the Employer, and deliver the
signed election to the Employer prior to (or coincident with) the execution of
this Agreement.

          3.6   Payments After Employee's Death. If the Employee dies before
receiving all benefits the Employee is entitled to under this Agreement, the
Employer shall make payment of any such remaining benefits to the Employee's
Beneficiary. Absent a valid Beneficiary designation, the Employer shall make
such payments to the Employee's surviving spouse or, in the absence of a
surviving spouse, to the Employee's estate.

ARTICLE IV
Miscellaneous

          4.1   Succession. This Agreement shall inure to the benefit of and be
binding upon the legal representatives, successors and assigns of the Employee
and the Employer. The Employer shall assign this Agreement to any person that
succeeds to all or substantially all of its business and assets by merger,
consolidation, sale of assets or otherwise, and with which the Employee accepts
employment, and shall obtain the assumption hereof by such successor. In such
event, all references herein to the Employer shall be deemed and construed to be
references to such successor, provided, however, that such assignment and
assumption shall not reduce or affect any of the obligations of the assignor
hereunder, which obligations shall continue in full force and effect as the
obligations of a principal and not as the obligations of a surety to the same
extent as though no assignment had been made.

          4.2   Legal Expenses. In the event that the Employee or his successors
institute any legal action to enforce their rights under, or to recover damages
for breach of, this Agreement, the Employee or his successors, if the prevailing
party, shall be entitled to recover from the Employer actual expenses (including
attorneys' fees) incurred in connection with such legal action.

          4.3   Amendment or Modification. No provision hereof may be amended,
modified or waived unless such amendment, modification or waiver is agreed to in
writing signed by the Employee and the Employer.

          4.4   Severability. In the event that any provision or portion hereof
is determined to be invalid or unenforceable for any reason, the remaining
provisions and portions hereof shall be unaffected and shall remain in full
force and effect to the fullest extent permitted by law; provided, however, that
if the remaining provisions and portions hereof are so essentially and
inseparably connected, and so dependent upon, the provision or portion declared
invalid that they are incomplete and incapable of being given



--------------------------------------------------------------------------------


effect without such provision or portion, then this entire Agreement shall be
deemed to be invalid and unenforceable.

          4.5   No Employee Interest or Trust. Neither anything contained herein
nor any action taken pursuant to the provisions hereof shall create or be
construed to create an interest of the Employee in any insurance or annuity
policy purchased and owned by the Employer for the purpose of paying the
retirement benefits payable hereunder, and neither anything contained herein nor
any such action shall create or be construed to create a trust of any kind or a
fiduciary relationship between the Employer and the Employee, his beneficiary or
any other person. Any funds that may be set aside or invested by the Employer
for the purpose of paying the benefits hereunder shall continue for all purposes
to be a part of the general funds of the Employer, and no person other than the
Employer shall, by virtue of the provisions hereof, have any interest in such
funds. To the extent that any person acquires a right to receive payments from
the Employer hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employer.

          4.6   Other Benefits. Nothing contained herein shall be deemed to
exclude the Employee from any supplemental compensation, bonus, pension,
insurance, severance pay or other benefit to which he might otherwise be or
become entitled as an employee of the Employer.

          4.7   Governing Law. This Agreement contains the entire understanding
between the parties with respect to the subject matter hereof, and shall be
governed by the laws of the State of Michigan.












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Employer and Employee have executed this Agreement on
this ________ day of ___________, 2000.

 

EMPLOYER:

 

 

 

 

 

 

 

 

United Bank & Trust

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

 

 

 

Attest:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

David S. Hickman

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

 

 

 

Attest:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 